Title: Abigail Adams to John Adams, 22 February 1796
From: Adams, Abigail
To: Adams, John


          
            My Dearest Friend
            Quincy Febry 22 1796—
          
          Mr Quincy and Mr Copley made me a visit this afternoon. mr Copley arrived from England about 2 Months Since and is going to spend a year in America. he is the only son of our Friend. I believe you may recollect him. he talk of visiting Philadelphia. if he does I shall give him a Letter to you. mr Quincy seems much pleas’d with his Tour, and Speaks with much gratitude of the kindness and attention he experienced from you, whilst he was unwell in Philadelphia. I fear he will be a looser by the late failures.
          I saw a paragraph in Russels centinel of Yesterday which is a very lose and blind one. “Summarhy of the Southern Mail arrived last Evening. Charles Adams esqr has arrived in Philadelphia, and is said to have been charged with the Treaty lately concluded with the Dey of Algiers, who has Sent as a present to the President of the united States an Elegant Gold Mounted Sword.” no date, no place arrived from, mentiond I do not know, nor ever heard of any Charls Adams a broad I can not Suppose it Thomas. I do not know how he could come by the Treaty. The only conjecture I can Make is that possibly Such an instrument may have arrived at N York to the care of the Govenour, and that he may have Deputed Charles as the Bearer of it to Philadelphia— It is also said that the Treaty with Spain had arrived, and was sent on from Boston. if so, the Senate

will awake from their Slumber, and buisness will begin to be more interesting. Captain Beals as usual when he returns from court, comes in to see me, and tell me as well as he knows how the News and politicks of the Week. his News of last Evening was that the President had determined to resign. I askd him where he learnt such News he said he had Dined with Mr T Russel and heard it at his Table. I asked him who the company were. he said a Number of country Representitives. the intelligence was from mr Russel
          I did not chuse to ask him what Was said upon the occasion. I only remarkd to him that such a Rumour had formerly prevail’d;
          I have written You several Letters the week past. I hope, as you appear to be so anxious about Letters, that you will get them in Due Season. I would not willingly dissapoint you. I have nothing very interesting to write. it can only be a solisitude to know that I am well for even the Farmers calender is at this Season comprised in a Line. I am sorry to inform you, that we have two Lambs—poor Rogues the Season is too cold for them yet. our Men begin to grow very covetous about their English Hay, and do not like that James’s Horses should spend so much of it. I suppose I shall be obliged to Buy some. Trask calld upon me for 8 Dollors which he said he was to have for clearing a swamp in Curtis’s pasture, & I Supposd it was right, and I pay’d him; no News yet from our Dear Sons. there is a vessel in from Roterdam which left it, Middle of December. she is at the Vineyard. no Letter or Paper from her yesterday. I do hope to hear.
          Mr Quincy made Me very happy by telling me that you appeard to enjoy your Health very well this winter. I hope it may be continued to your / affectionate
          
            A Adams
          
        